Exhibit 10.1

 

LOGO [g57330image001.jpg]      

333 Texas Street, Suite 1375

Shreveport, Louisiana 71101-5319

(318) 429-1375 Fax (318) 429-2296

Walter G. Goodrich

Vice-Chairman of the Board

Chief Executive Officer

     

808 Travis, Suite 1320

Houston, Texas 77002

(713) 780-9494 Fax (713) 780-9254

May 8, 2006

Mr. D. Hughes Watler, Jr.

C/o Goodrich Petroleum Corporation 808 Travis, Suite 1320

Houston, Texas 77002

 

  Re: Separation of Employment Package

Dear Hughes,

This will confirm that Goodrich Petroleum Corporation and Goodrich Petroleum
Company, L.L.C. (collectively the “Company”) is agreeable to offering you a
special separation package in connection with the cessation of your employment.
If you sign this letter, the package as set forth below would be in lieu of, and
completely supersede, any other payments and all other terms for which you may
be entitled to in connection with employment at the Company. Set forth below are
the terms of the package which the Company is offering you:

1. Termination Date: Your termination date will be May 8, 2006, and you will
continue to receive your current salary and benefits through May 8, 2006. You
agree that no compensation, benefits or any other payments or obligations shall
be owed by the Company to you and that the Company’s sole remaining obligations
to you are set forth in this letter. The cessation of your employment
relationship would be designated as a resignation, and you and the Company would
mutually agree upon a statement to be disclosed to the public to that effect.
Upon your termination, you shall be deemed to have relinquished all your
corporate officer positions.

2. Final Paycheck/Company Property. You will receive your final paycheck on
May 8, 2006, which will include all current unpaid salary and accrued vacation
pay through May 8, 2006. You will return all Company property and documents in
your possession. Also, on or before May 8, 2006, you will submit a final expense
report, and you will not be reimbursed for any expenses incurred by you after
that date.

3. Severance Payment Upon Termination. The Company will pay severance pay equal
to six (6) months of your base salary. The severance will be paid out as pay
continuation beginning in May 2006 through October 2006. In addition, you will
be eligible to continue to participate in the Company’s employee benefits
programs, including health, dental, etc.until the final severance payment is
made at the end of October 2006. The severance payments are subject to regular
and state payroll taxes.



--------------------------------------------------------------------------------

4. Stock Options and Restricted Stock. During the term of your employment with
the Company, you were granted stock options to purchase shares of the Company’s
common stock, as well as granted shares of restricted stock. Such grants were
made pursuant and subject to the terms and conditions of the “1995 Stock Option
Plan”, any approved amendments to the 1995 Plan and “2006 Long Term Incentive
Plan”, which is expected to be approved at the Annual Meeting of the
shareholders of Goodrich Petroleum Corporation in May 2006 (as adopted by
Goodrich Petroleum Corporation). A copy(s) of these Plans has been previously
provided to you and are included with this agreement as Exhibit “A”. As part of
this agreement and as of the date of termination, the Company agrees to
accelerate the vesting on your stock options and restricted stock as shown on
Exhibit B. The acceleration of the vesting shall be made pursuant to the
appropriate Plan, including 2,916 shares of restricted stock granted in 2004, as
well as 10,000 stock options granted in 2004. A schedule showing the shares and
options which will be subject to the accelerated vesting, including the grant
amounts, grant year and grant and option pricing is attached hereto as Exhibit
“B”. All other shares of Restricted Stock or Stock Options which have previously
been granted to you but, have not yet vested and are not included in Exhibit B
under “Shares to be Vested” will expire immediately. These stock options shall
be exercisable only for the period of time as specified in, and pursuant to the
terms and conditions of, the respective Plans. Unvested options shall terminate
in accordance with the Plans. You acknowledge and agree that except as set forth
in this Paragraph and except for shares of common stock owned of record or
beneficially as previously reported to the SEC, you are not entitled to, nor
shall you make any claim for, any other equity interest in the Company of any
type whatsoever, including but not limited to, any other stock option, any
shares of any class or series of capital stock in Company, or any security of
the Company.

5. No Other Payments or Benefits. Except as set forth above in this letter and
except for the continuation of health insurance benefits through October 31,
2006, all compensation and benefits (including but not limited to, vacation pay,
incentive bonus, automobile allowance, and reimbursement of expenses) from the
Company will cease effective May 8, 2006. However, nothing in this agreement or
the release below shall constitute a waiver of any benefits which are already
vested and entitled as of May 8, 2006 and you shall remain fully entitled to any
and all such benefits in accordance with the terms of the applicable plan. Also,
nothing in this agreement shall constitute a waiver of any right you may have to
file for unemployment benefits.

6. Waiver and Release. You agree to waive and release the Company, and each of
its affiliated or related entities, parent or subsidiary corporations,
predecessors or successors, shareholders, directors, officers, employees,
attorneys or agents, from all known and unknown claims, agreements or complaints
of any nature whatsoever including, but not limited to, any claim arising out of
your employment or its termination, any agreement between you and the Company,
or any federal, state or governmental statute, including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, and any other applicable laws of the State of Texas or the
United States. As a further condition to your receiving this package, you agree
that on or about May 8, 2006, you will execute the Waiver and Release form
attached hereto as Exhibit “C”.



--------------------------------------------------------------------------------

7. Covenant Not to Disclose, Etc., Obligations. From the date this agreement is
signed through November 30, 2006, you agree to fully comply with the following
confidentiality, no disparagement, and covenant not to disclose provisions:

(a) You acknowledge and agree that (i) by reason of your position with the
Company, you have been given access to information, designs, plans, computer
software and programs, trade secrets, customer lists, marketing plans,
strategies, policies and procedures, as well as other confidential materials and
information; and (ii) the foregoing constitute trade secrets and/or
confidential, proprietary information respecting the business operations of the
Company. As such, you agree not to, directly or indirectly, disclose to any
third party or use for the benefit of anyone other than the Company, or use for
your own benefit or purposes, any such confidential, proprietary information
without the prior written approval of the Company’s Chairman of the Board or
Chief Executive Officer. You agree to return all documents and writings of any
kind, including both originals and copies, whether developed by you or others,
within your custody, possession or control, which contain any non-public
information which in any way relates or refers to the Company or Goodrich
Petroleum Corporation and its subsidiaries.

(b) You agree not to make any disparaging comments about the Company, Goodrich
Petroleum Corporation and its subsidiaries, or its/their officers or directors
to any person inside or outside the Company, including but not limited to,
current and former employees.

8. Assistance in Legal Actions and Section 409A Compliance.

(a) In the event the Company is or becomes involved in any legal action relating
to events which occurred while you were rendering services to the Company or
about which you possess any information, you agree to assist, subject to your
“reasonable availability”, in the preparation, prosecution or defense of any
case involving the Company, including without limitation, executing truthful
declarations or documents or providing information requested by the Company and
attending and/or testifying truthfully at deposition or at trial without the
necessity of a subpoena or compensation. All reasonable travel expenses incurred
by you in rendering such assistance will be reimbursed by the Company.

(b) This agreement is intended to be consistent with the provisions of
Section 409A of the Internal Revenue Code. On the date of this agreement, the
Internal Revenue Service continues to issue guidance on such Section. The
parties agree to make such changes to this agreement as may be subsequently
required to conform it to such Section and to avoid any adverse tax consequences
to either party pursuant to such Section.

9. Agreement Effective Notwithstanding Subsequent Discovery of Different
Information. Both you and the Company acknowledge and agree that either party
may hereafter discover facts different from or in addition to those now known or
believed to be true with respect to the claims, suits, rights, actions,
complaints, agreements, contracts, causes of action, and liabilities of any
nature whatsoever that are the subject of the release set forth in this letter,
and both you and the Company expressly agree that this letter shall be and
remain effective in all respects regardless of such additional or different
facts.



--------------------------------------------------------------------------------

10. No Admission of Liability/Confidentiality. Nothing contained in this letter,
or the fact that either you or the Company has signed this letter, shall be
considered an admission of any liability or wrongdoing whatsoever by you or the
Company. Should any portion of this letter be declared void or unenforceable,
such portion shall be considered severable from the remainder, the validity of
which shall remain unaffected. You agree that you will keep the terms and
separation payments and benefits of this agreement strictly confidential, and
that you will only disclose such information to your attorney, accountant,
immediate family, or tax advisors.

11. Entire Agreement/Arbitration. This letter contains the entire agreement
between you and the Company regarding these issues, and no modification to this
letter shall be valid unless set forth in writing and signed by both you and me.
Any dispute regarding the terms of this letter or any aspect of your employment
or its termination shall be settled by final and binding arbitration in Harris
County, Texas, in accordance with the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes, as the exclusive
remedy for resolving such dispute.

12. Review Period. So that you can review this agreement as you deem
appropriate, the Company also advises you as follows: (i) this agreement does
not waive rights or claims that may arise after it is executed by you; (ii) you
have twenty-one (21) days to consider this agreement and whether you will enter
into it; (iii) you should consult with an attorney if you desire before
executing this agreement; and (iv) at any time within seven (7) days after
executing this agreement, you may revoke this agreement.

If the terms of the separation package as set forth above are acceptable to you,
please date and sign this letter below, and then return the signed original to
me. If you have any questions regarding the separation package, or any aspect of
your employment, do not hesitate to contact me personally.

 

  Sincerely,  

/s/ Walter G. Goodrich

  Walter G. Goodrich   Vice-Chairman & CEO

 

ACCEPTED AND AGREED:   Goodrich Petroleum Corporation and     Goodrich Petroleum
Company, L.L.C. By:  

/s/ D. Hughes Watler, Jr.

  By:  

/s/ Walter G. Goodrich

  D. Hughes Watler, Jr.     Walter G. Goodrich       Vice-Chairman & CEO Dated:
May 8, 2006   Dated: May 8, 2006



--------------------------------------------------------------------------------

GOODRICH PETROLEUM CORPORATION

AMENDMENT TO RESTRICTED STOCK AND STOCK OPTION AGREEMENTS

THIS AMENDMENT TO RESTRICTED STOCK AND STOCK OPTION AGREEMENTS is dated the 8th
day of May, 2006, by and between Goodrich Petroleum Corporation, a Delaware
corporation (the “Company”), and D. Hughes Watler, Jr. (the “Grantee”);

WHEREAS, the Company and Grantee have entered into Restricted Stock and Stock
Option Agreement (collectively, the “Agreements”) pursuant to the provisions of
the Company’s 1995 Stock Option Plan and the 2006 Long Term Incentive Plan
(collectively, the “Plans”);

WHEREAS, the Company and Grantee believe that it is in their respective best
interests to amend the Agreement as hereinafter set forth;

NOW, THEREFORE, it is hereby agreed:

1. Amendment to Vesting Schedule. The installment of the vesting schedule for
2,916 shares of restricted stock due to vest on February 4, 2007 is hereby
amended to provide that such 2,916 shares shall become vested on May 31, 2006
and 10,000 stock options due to vest on December 21, 2006 at an option price of
$16.46 per share shall become vested on May 31, 2006.

2. Counterparts. This Amendment may be entered into in one or more counterparts,
all of which shall be considered one and the same instrument, and it shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party, it being understood that all parties
need not sign the same counterpart.

3. Continuing Effect of Agreement. Except as herein amended, the Agreement shall
remain in full force and effect.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

GOODRICHPETROLEUM ORPORATION. By:  

/s/ Walter G. Goodrich

  Walter G. Goodrich   Vice-Chairman and Chief Executive Officer   GRANTEE  

/s/ D. Hughes Watler,

  D. Hughes Watler, Jr.

Exhibit “A”



--------------------------------------------------------------------------------

EXHIBIT “B”

Restricted Stock (“RS”) and Stock Options (“SO”)

 

Restricted

Stock Grants

   Grant
Date    Shares    “Shares to
be Vested”    Grant/Option
Price

2004 Grants

   2/4/04    8,750 Shares    2,916 Shares    $6.90/share

2005 Grants

   3/29/05    4,000 Shares    0    $19.78/share

Stock Option

Grants

                   

2004 Grants

      30,000 Options    10,000 Options    $16.46/share

2006 Grants

      45,000 Options    0    $23.39/share

Exhibit “B”



--------------------------------------------------------------------------------

EXHIBIT “C”

Waiver and Release

For full and valuable consideration, D. Hughes Watler, Jr. (“Watler”) hereby
agrees to the following waiver and release provision relating to Watler’s
employment with Goodrich Petroleum Corporation and Goodrich Petroleum Company,
L.L.C. (collectively the “Company”):

Watler agrees to waive and release the Company, and each of its affiliated or
related entities, parent or subsidiary corporations, predecessors or successors,
shareholders, directors, officers, employees, attorneys or agents, from all
known and unknown claims, agreements or complaints of any nature whatsoever
including, but not limited to, any claim arising out of Watler’s employment or
its termination, any agreement between Watler and the Company and any federal,
state or governmental statute, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act and the Americans With Disabilities Act does
not waive or release any claim by Watler for unemployment benefits. This Waiver
and Release includes a waiver of any rights Watler may have under Texas Civil
Code, or any similar statute or law of any other state, regarding the waiver of
unknown claims.

 

Dated: May 8, 2006  

/s/ D. Hughes Watler, Jr.

  D. Hughes Watler, Jr.  

D. Hughes Watler, Jr.

  Please print name